Turetsky, Samantha (Law)

From:                           Bryan Glass < bglass@ghnylaw.com   >

Sent:                           Tuesday, April 16, 2019 8:33 AM
To:                             Turetsky, Samantha (Law)
Subject:                        Zabar v. DOE (18 cv 6657)-discovery followup

Follow Up Flag                  Follow up
Flag Status:                    Completed



We have reviewed your followup letter of April 8, 2019, and believe that we have fully complied with our
written discovery obligations and provided the documents responsive to your requests. If you believe you need
to write to the judge about alleged deficiencies that cannot be addressed during depositions, we will respond
accordingly.

We are still awaiting Defendants' electronic discovery responses that you stated were to be provided by
yesterday 4l15l19. When do you expect to provide them?

We can agree to depose Lynn Rosales on 4129119 and Manuel Urena on 5/2119 at your 100 Church Street
offices. If you prefer to come to my office for me to take these depositions, we can do the depositions at 85
Broad Street, 18th Floor.

Please confirm the deposition dates for Ms. Rosales and Mr. Urena commencing at 10 am and location, and we
will send you deposition notices if you insist that they are necessary.

Thank you,


         Forwarded message
From: Turetsky, Samantha (Law) <sturetsk@,law.nyc.gov>
Date: Mon, Apr 15,2019 at 5:57 PM
Subject: Zabar v. DOE (18 cv 6657)
To: Bryan Glass               law.com)


Please see attached supplemental disclosures.   I have placed   a copy   of the same in the mail.




Thank you,




Samantha P. Turetsky

Assistant Corporation Counsel

Labor and Employment Division


                                                         1
New York City Law Department

100 Church Street, Room 2-316

New York, NY, 10007

(2r2) 3s6-24sr

sturetsk@law.nyc.qov




1o   lcccivc communic:ations thlor-rglr this nrcdir"un. please so acll'ise thc scnrlcl inrnrerliatelr'.




Bryan D. Glass, Esq.
Partner

85 Broad Street (at WeWork)
l Sth Floor
New York, NY 10004
NOTE NEW ADDRESS AS OF IO/I/18

Tel: 212-531-6859
(This number receives text messages)
Fax: 845-510-2219

www        w.com
bglass@ghn),law.com


CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail
messages attached to it, may contain confidential inforrnation that is legally privileged. If you are not the
intended recipient, or a person responsible fbr delivering it to the intended recipient, you are hereby notified
that any disclosure, copying, distribution or use of any of the information contained in or attached to this
message is STRICTLY PROFIIBITED. If you have received this transmission in error, please immediately
notify us by reply e-mail at bslass@ghn),larv.com or by telephone at (212) 537-6859, and destroy the original
transmission and its attachrnents without r"eading them or saving them to disk. Thank you.




                                                                                   2
Bryan D. Glass, Esq.
Pan'tner

85 Broad Street (at WeWork)
18th Floor
New York, NY 10004
NOTE NEW ADDRESS AS OF 10/1/18

Tel: 212-537-6859
(This number receives text messages)
Fax: 845-510-2219

www.ghnylaw.com
bglass@ghn)'law.com


CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail
messages attached to it, may contain confidential information that is legally privileged. If you are not the
intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that
any disclosure, copying, distribution or use of any of the information contained in or attached to this message is
STRICTLY PROHIBITED. If you have received this transmission in eror, please immediately notify us by
reply e-mail at bglass@ghnylaw.com or by telephone at (212) 537-6859, and destroy the original transmission
and its attachments without reading them or saving them to disk. Thank you.




                                                         )
                                                         J
